It appearing that the above-named attorney is a member of the Bar of this Court, that he was suspended from the practice of law by the Supreme Court of New York, Appellate Division, Second Judicial Department, that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before the Court on August 26, 2014, and afforded 30 days to show cause why he should not be disbarred, that said attorney has not submitted any matters to the Court, and upon consideration of the action of the Supreme Court of New York, Appellate Division, Second Judicial Department, it is ordered that Benjamin Zev Katz is hereby suspended indefinitely from the practice of law before this Court, effective this date.